Filed 9/23/20 P. v. Maldonado CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


THE PEOPLE,                                                  B301054

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. YA069639)
         v.

JUAN MALDONADO,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Hector M. Guzman, Judge. Affirmed.
      Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Daniel C. Chang and Nancy Lii
Ladner, Deputy Attorneys General, for Plaintiff and Respondent.
                     I.     INTRODUCTION

      Defendant and appellant Juan Maldonado appeals from the
trial court’s order denying his Penal Code section 1170.951
petition for resentencing on two voluntary manslaughter
convictions. We affirm.

                      II.   BACKGROUND

      In October 2007, defendant was charged with several
offenses including two counts of murder (§ 187, subd. (a)) arising
from a robbery during which two people were killed.2 Pursuant
to a plea agreement, the murder charges were dismissed and
defendant pleaded guilty to, among other charges, two counts of
voluntary manslaughter. (§ 192, subd. (a).) In June 2014, the
trial court sentenced defendant to 25 years, eight months in state
prison.
       In February 2019, defendant filed his section 1170.95
petition seeking resentencing on his voluntary manslaughter
convictions. Among other things, defendant contended that he
was entitled to relief because: “I took a plea deal (in lieu of going
to trial at which I could have be[en] convicted of 1st or 2nd degree
murder at trial) of voluntary manslaughter.” The trial court
denied the petition, apparently without appointing counsel to


1     All further statutory citations are to the Penal Code.

2     We granted defendant’s motion for judicial notice of the
April 18, 2014, unpublished opinion in People v. Julius Laulu
(Apr. 18, 2014, B245988 [nonpub. opn.])—the appeal of one of
defendant’s codefendants.




                                 2
represent defendant,3 finding that defendant was a major
participant in the charged crimes and acted with reckless
indifference to human life.

                        III.   DISCUSSION

A.    Section 1170.95 Does Not Apply to Voluntary Manslaughter
      Convictions

        Defendant contends he demonstrated a prima facie case of
eligibility for resentencing on his voluntary manslaughter
convictions under section 1170.95 and the trial court erred when
it failed to appoint counsel to represent him, allow briefing, and
hold a hearing. We disagree.
        Section 1170.95 provides, in relevant part:
        “(a) A person convicted of felony murder or murder under a
natural and probable consequences theory may file a petition with
the court that sentenced the petitioner to have the petitioner’s



3     The parties assert the trial court did not appoint counsel to
represent defendant. The record is unclear. Defendant
acknowledges that the court’s order denying the petition states,
“‘The clerk to give notice to petitioner and his attorney . . . ’”, but
notes the record does not indicate the trial court appointed
counsel and the minute order for the trial court’s order denying
the petition states, “Defendant is not present in court, and not
represented by counsel.” That minute order also reflects,
however, that the clerk served a copy of the minute order on two
private attorneys. A prior minute order also reflects that the
clerk served a copy of defendant’s petition on a third private
attorney.




                                   3
murder conviction vacated and to be resentenced on any
remaining counts when all of the following conditions apply:
       “(1) A complaint, information, or indictment was filed
against the petitioner that allowed the prosecution to proceed
under a theory of felony murder or murder under the natural and
probable consequences doctrine.
       “(2) The petitioner was convicted of first degree or second
degree murder following a trial or accepted a plea offer in lieu of
a trial at which the petitioner could be convicted for first degree
or second degree murder.
       “(3) The petitioner could not be convicted of first or second
degree murder because of changes to [s]ection 188 or 189 made
effective January 1, 2019.” (Italics added.)
       Section 1170.95, by its plain terms, applies only to murder
convictions and not to voluntary manslaughter convictions.
(People v. Paige (2020) 51 Cal.App.5th 194, 201 (Paige); People v.
Sanchez (2020) 48 Cal.App.5th 914, 917 (Sanchez); People v.
Turner (2020) 45 Cal.App.5th 428, 432; People v. Flores (2020) 44
Cal.App.5th 985, 993; People v. Cervantes (2020) 44 Cal.App.5th
884, 887 (Cervantes).) Defendant was not eligible for
resentencing on his voluntary manslaughter convictions under
section 1170.95 and the trial court therefore did not err in
denying the petition without appointing counsel. (People v.
Verdugo (2020) 44 Cal.App.5th 320, 330, review granted,
Mar. 18, 2020, S260493.)

B.    Defendant’s Constitutional Arguments Are Unavailing

      Defendant argues that an interpretation of section 1170.95
that restricts its application to murder convictions and does not




                                 4
include voluntary manslaughter convictions violates equal
protection and substantive due process under the United States
and California Constitutions. In Cervantes, supra, 44
Cal.App.5th 824, the court rejected similar arguments. We agree
with the analysis in Cervantes and adopt it here:
       “The first step in an equal protection analysis is to
determine whether the defendant is similarly situated with those
who are entitled to the statutory benefit. [Citation.] Cervantes
was convicted of voluntary manslaughter, a different crime from
murder, which carries a different punishment. Normally
‘offenders who commit different crimes are not similarly situated’
for equal protection purposes. [Citation.] ‘[O]nly those persons
who are similarly situated are protected from invidiously
disparate treatment.’ [Citation.]
       “[¶] . . . [¶]
       “When the Legislature reforms one area of the law, it is not
required to reform other areas of the law. [Citation.] It may elect
to make reforms ‘“‘one step at a time, addressing itself to the
phase of the problem which seems most acute to the legislative
mind.’”’ [Citation.] Here the legislative focus was centered on
the unfairness of the felony murder rule. The Legislature could
rationally decide to change the law in this area and not be
currently concerned with crimes not involved with that rule.
[Citation.] It also could reasonably decide that the punishment
for voluntary manslaughter was appropriate, but the punishment
for murder based on the felony murder rule could be excessive
and reform was needed only there. [Citation.] Legislators in
making this choice could also consider a variety of other factors
including the number of prisoners subject to the change and its
impact on the ‘administration of justice.’ [Citation.]




                                5
       “The decision not to include manslaughter in section
1170.95 falls within the Legislature’s ‘line-drawing’ authority as
a rational choice that is not constitutionally prohibited.
[Citation.] ‘[T]he Legislature is afforded considerable latitude in
defining and setting the consequences of criminal offenses.’
[Citation.] A classification is not arbitrary or irrational simply
because it is ‘underinclusive.’ [Citation.] ‘A criminal defendant
has no vested interest “‘in a specific term of imprisonment or in
the designation [of] a particular crime [he or she] receives.’”’
[Citation.] ‘Courts routinely decline to intrude upon the “broad
discretion” such policy judgments entail.’ [Citation.]
       “We also reject Cervantes’s claim that he was denied
substantive due process. ‘[S]ubstantive due process requires a
rational relationship between the objectives of a legislative
enactment and the methods chosen to achieve those objectives.’
[Citation.] Here there was such a relationship. The legislative
goal was to eliminate the sentencing disparity caused by the
felony murder rule. That goal was properly achieved by the
section 1170.95 petition procedure to vacate those murder
convictions.” (Cervantes, supra, 44 Cal.App.5th at pp. 888–889,
fn. omitted]; see also, Paige, supra, 51 Cal.App.5th at p. 205–206
[rejecting equal protection argument]; Sanchez, supra, 48
Cal.App.5th at pp. 920–921 [rejecting equal protection
argument].)
       Accordingly, defendant’s equal protection and substantive
due process arguments fail.




                                 6
                      IV.     DISPOSITION

     The order is affirmed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                       KIM, J.

We concur:



             RUBIN, P. J.




             MOOR, J.




                                 7